DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the external apparatus of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The limitation “main light source” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “source” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “main light source”) is modified by functional language (“emits pulsed laser light”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a flash lamp pumped Q-switch solid-state laser, YAGSHG-OPO laser,  Ti-Saphier laser, laser diode, semiconductor laser, or the like ([0064]-[0068]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “sub-light source” in claim emits light meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “source” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “sub-light 
A review of the specification shows that a light emitting diode or laser diode (PGPub [0076]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “light guide member” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “member” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “light guide member”) is modified by functional language (“guides the light”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that an optical fiber ([0049]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “light absorption member” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “member” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “light absorption member”) is modified by functional language (“absorbs the pulsed laser light”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that synthetic resin, such as an epoxy resin, a fluorine resin, or a polyurethane resin with which a black pigment is mixed (PGPub [0048]) 

The limitation “a photoacoustic wave detection unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “detection unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “a photoacoustic wave detection unit”) is modified by functional language (“detects the photoacoustic waves”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that an ultrasound probe (PGPub [0052]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

The limitation “protective member” in claim 2 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “member” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “protective member”) is modified by functional language (“transmits the light”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that tube ([0051]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

The limitation “light detection unit” in claim 3 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for 
A review of the specification shows that a photodiode or thermopile (pgs. 15 and 16) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

The limitation “determination unit” in claim 3 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “determination unit”) is modified by functional language (“determines the failure”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “main light source driving notification unit” in claim 8 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “main light source driving notification unit”) is modified by functional language (“indicates that the main light source is driven”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.


The limitation “an optical coupling unit” in claims 9 and 15 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “optical coupling unit”) is modified by functional language (“for optically coupling”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
	
The limitation “main light source connection detection unit” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “main light source connection detection unit”) is modified by functional language (“detects a connection”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “connection notification unit” in claim 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder 
A review of the specification shows that a light emitting diode (LED) (PGPub [0079]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

The limitation “sub-light source connection detection unit” in claim 13 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “sub-light source connection detection unit”) is modified by functional language (“detects a connection”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “optical path coupling member” in claim 15 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “member” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “optical path coupling member”) is modified by functional language (“for coupling optical paths”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

The limitation “connection detection unit” in claim 16 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “connection detection unit”) is modified by functional language (“detects a connection”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 9-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites the limitation “a determination unit”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 9 and 15 recite the limitation “an optical coupling unit”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim 10 recites the limitation “a main light source connection detection unit”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



	Claim 16 recites the limitation “a connection detection unit”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a photoacoustic wave generation unit” in lines 16-17. It is unclear if the photoacoustic wave generation unit is a part of the claimed invention. Accordingly, all limitation further defining the photoacoustic wave generation unit are indefinite for attempting to further define an unclaimed element. 
Claim 3 recites the limitation “determination unit”. It is unclear what the determination unit is in light of the 35 U.S.C. 112(f) interpretation previously set forth. For examination purposes, the determination unit has been interpreted as anything capable of determining the failure of the unit.



Claim 9 recites the limitation “an optical coupling unit” in line 5. It is unclear if this is the optical coupling unit of line 2 or a different optical coupling unit. For examination purposes, it has been interpreted to mean either.
Claim 9 recites the limitation “a main light source” in line 2. It is unclear if this is the main light source of claim 1 or a different main light source. For examination purposes, it has been interpreted to mean either. 
Claim 9 recites the limitation “the main light source” in lines 3-4. It is unclear if this is the main light source of claim 1 or the main light source recited in line 2 of claim 9. For examination purposes, it has been interpreted to mean either. 
Claim 9 recites the limitation “a sub-light source” in line 5. It is unclear if this is the sub-light source of claim 1 or a different sub-light source. For examination purposes, it has been interpreted to mean either. 
Claim 9 recites the limitation “the sub-light source” in lines 6-7. It is unclear if this is the sub-light source of claim 1 or the sub-light source recited in line 5 of claim 9. For examination purposes, it has been interpreted to mean either. 

Claim 10 recites the limitation “main light source connection detection unit”. It is unclear what the main light source connection detection unit is in light of the 35 U.S.C. 112(f) interpretation previously set forth. For examination purposes, the main light source connection detection unit has been interpreted as anything capable of detecting a connection.

Claim 12 recites the limitation “an external apparatus” in line 3. It is unclear if the external apparatus is a part of the claimed invention. Accordingly, all limitation further defining the external apparatus are indefinite for attempting to further define an unclaimed element. 

Claim 13 recites the limitation “a sub-light source” in line 3. It is unclear if this is the sub-light source of claim 1, claim 9, or a new sub-light source. For examination purposes, it has been interpreted to mean any sub-light source.
Claim 13 recites the limitation “a sub-light source connection detection unit”. It is unclear what the sub-light source connection detection unit is in light of the 35 U.S.C. 112(f) interpretation previously set forth. For examination purposes, the sub-light source connection detection unit has been interpreted as anything capable of detecting a connection.
Claim 13 recites the limitation “a connection detection unit”. It is unclear what the connection detection unit is in light of the 35 U.S.C. 112(f) interpretation previously set forth. For examination purposes, the connection detection unit has been interpreted as anything capable of detecting a connection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (WO 2014109148 A1) and Kobayashi (US 20110245616 A1) and further in view of Ogawa et al. (US 20070147033 A1), hereinafter Ogawa.
Irisawa teaches a main light source (at least fig. 4 (351) or at least fig. 30 (45) and corresponding disclosure)) that emits pulsed laser (pg. 4 discloses 351 is a pulsed laser light source (44) of wavelength 1560 nm and pg. 19 which discloses 45 is a pulse laser diode light source) 
A light guide member (at least fig. 20 (152) or at least fig. 30 (48) and corresponding disclosure) that is connected to the main light source (351 or 45) and guides the light which has been emitted from the main light source (pg. 4 which discloses light beam 380 is guided to the puncture needle 15) and has been incident on a base end to a leading end.
An insert (at least fig. 20 (158) and corresponding disclosure) of which at least a leading end portion is inserted into a subject and which includes at least the leading end of the light guide member and a light absorption member (at least fig. 20 (154) and corresponding disclosure) that is connected to the leading end (Examiner notes the light absorption member is connected to the leading end via epoxy 163), absorbs the pulsed laser light, and generates photoacoustic waves (pg. 14 which discloses light absorbing member absorbs irradiated light and photoacoustic wave is generated from the light absorbing member 154). 



Irisawa fails to explicitly teach wherein the photoacoustic measurement apparatus has, as an operation mode, a failure detection mode that drives the sub-light source and detects a failure of a photoacoustic wave generation unit including the light guide member and the light absorption member.

Kobayashi, in a similar field of endeavor involving medical insertion devices comprising light guides, teaches an apparatus comprising a sub light source (at least fig. 2 (21) and corresponding disclsoure) that emits light with a wavelength; 
a light guide member (at least fig. 2 (24) and corresponding disclosure) that is connected to the sub-light source (21) and guides the light which has been emitted from the sub-light source (21) and has been incident on a base end to a leading end;
An insert (at least fig. 1 (2) and corresponding disclosure) of which at least a leading end portion is inserted into a subject and which includes at least the leading end of the light guide member (24) and a fluorescent member (at least fig. 2 (22)) connected to the leading end  of the light guide member (24) (at least fig. 2)
wherein the apparatus has, as an operation mode, a failure detection mode that drives the sub-light source (21) ([0049] which discloses the control unit (8) controls the amount of current suppled to the light source driving unit and [0054] which discloses the control unit detects the damage or deterioration to the first light guide and fluorescent member) and detects a failure of an illumination generation unit including the light guide member (24) and the fluorescent member (22) 

Examiner notes that when the insert is connected to the body of Kobayashi, the apparatus is in the failure detection mode.
While the sub-light source of Kobayashi comprises a wavelength, it is unclear what the wavelength of the sub-light source is. 
Nonetheless, Ogawa, in a similar field of endeavor involving medical insertion devices comprising light guides, teaches a sub-light source (at least fig. 2 (26) and corresponding disclosure) having a wavelength different from that of the main light source ([0028] which discloses the sub-light source wavelength is 445 nm) and an insert (at least fig. 1 (5) and corresponding disclosure) of which at least a leading end portion is inserted into a subject and which includes at least the leading end of a light guide member (at least fig. 2 (28) and corresponding disclosure) and a fluorescent member (at least fig. 2 (22) and corresponding disclosure) that is connected to the leading end portion (at least fig. 2)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irisawa, as currently modified, to include a sub-light source as taught by Ogawa, in order to detect the light accordingly. Such a modification amounts to merely a simple substitution of one known light source for another rendering the claim obvious (MPEP 2143). 

Examiner notes in the modified system the light guide is connected to the main light source and sub-light source so as to be switchable between the main light source and the sub-light source. 

Regarding claim 3,

A determination unit (at least fig. 2 (8) and corresponding disclosure) determines the failure of the unit on the basis of an amount of leakage light detected by the light detection unit ([[0005] which discloses determining an amount of illumination light to output a determination signal and [0054] which discloses the control unit detects the existence of degradation or damage to the fluorescent member or first light guide on the basis of the detection results)

Regarding claim 4,
Irisawa, as modified, teaches the elements of claim 3 as previously stated. Kobayashi further teaches wherein the light detection unit (30a) receives only a wavelength range of the light emitted from the sub-light source ([0051] which discloses the light sensor 30a determines amount of light having the same wavelength as the laser light), however, it is unclear if this is done using an optical filter provided on a light incident surface. 
Nonetheless, Ogawa further teaches a light detection unit (at least fig. 7 (33b and 102) which comprises a an optical filter (at least fig. 7 (102) and corresponding disclosure) that transmits only a wavelength range of the light emitted from the sub-light source (26) ([0112] which discloses the optical filter transmits only the blue light, which is the excitation light from light source 26) and is provided on a light incident surface (Examiner notes the light is incident on the surface of the filter (102)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irisawa, as currently modified, to further include an optical filter as taught by Ogawa in order to ensure the light received by the photodetector is that of the sub-light 

Regarding claim 5,
Irisawa, as modified, teaches the elements of claim 3 as previously stated. Kobayashi further teaches wherein the determination unit (30) determines that the failure has occurred in a case in which the amount of leakage light is great than a predetermined reference value ([0055] which discloses determining illumination light in a state of being not attenuated immediately after being emitted from the fluorescent member. Examiner notes that by not being attenuated the light is necessarily greater than a predetermined reference value).
Examiner further notes in the modified system if the light is not immediately absorbed by the light absorbing member (i.e. is above a threshold value), the determination unit would determine that a failure has occurred.

Regarding claim 6,
Irisawa, as modified, teaches the elements of claim 3 as previously stated. Irisawa, as currently modified, fails to explicitly teach a failure notification unit that notifies the failure in a case in which the determination unit determines that the failure has occurred in the photoacoustic wave generation unit. 
Ogawa further teaches a failure notification unit (at least fig. 2 (30) and corresponding disclosure) that notifies a failure in a case in which the determination unit (at least fig. 2 (30) and corresponding disclosure) determines that a failure has occurred in the apparatus ([0052] which discloses the failure notification unit (30) notifies deterioration (i.e. failure) to a user and [0037] which discloses the determination unit 30 detects the deterioration (i.e. failure))


Regarding claim 9,
Irisawa, as modified, teaches the elements of claim 1 as previously stated. Irisawa further teaches an optical coupling unit (pg. 8 discloses receptacle used as an optical joining part provided in the laser unit 13) for a main light source, which is connected to the light guide member (pg. 8 which discloses the receptacle connects a laser unit and the optical fiber which comprises the light guide member) and through which the light guide member (152) is optically coupled to the main light source (Examiner notes the optical joining part would necessarily optically couple the light guide member to the main light source through the laser unit). 
and 
Kobayashi further teaches an optical coupling unit (See annotated fig. 1 below) for a sub-light source, which is connected to the light guide member (Examiner notes the optical coupling unit would be connected to the light guide member when the insert of irisawa is connected to the apparatus of Kobayashi) and through which the light guide member (Irisawa 152) is optically coupled to the sub-light source.

    PNG
    media_image1.png
    418
    572
    media_image1.png
    Greyscale

Annotated figure 1


Regarding claim 15,
Irisawa, as modified, teaches the elements of claim 1 as previously stated. Irisawa further teaches further comprising an optical path coupling member (at least fig. 30 (46) and corresponding disclosure) comprising a first light input unit that is optically connected to the main light source (45) and one light output unit (at least fig. 40) and
An optical coupling unit (at least fig. 30 (47) and corresponding disclosure) that is connected to the light guide member, the light guide member (48) being optically coupled to the main light source through the optical coupling unit and the optical path coupling member.
Irisawa, as modified, fails to explicitly teach wherein the optical path coupling member comprises a second light input unit that is optically connected to the sub-light source. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the laser unit of Irisawa to include the sub-light source of Ogawa and to include a 

Regarding claim 18,
Irisawa, as modified, teaches the elements of claim 1 as previously stated. Irisawa, as modified, further teaches a mode switch that switches the failure detection mode between on and off (Examiner notes the mode switch includes connecting/disconnecting the insert of Irisawa to the apparatus of Ogawa in order to switch the failure detection mode between on and off)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, Kobayashi, and Ogawa as applied to claim 1 above and further in view of Parker et al. (US 20010001260 A1), hereinafter Parker.
Regarding claim 2,
Irisawa, as modified, teaches the elements of claim 1 as previously stated. Irisawa fails to explicitly teach further comprising: a protective member that includes a portion of the light guide member which is not included in the insert,
wherein the protective member transmits the light emitted from the sub-light source.
Parker, in a similar field of endeavor involving light irradiation through medical inserts, teaches a protective member (at least fig. 16A (1170 and corresponding disclosure) that includes an entire portion of a light guide member (at least fig. 16A (1160) and corresponding disclosure) wherein the protective member transmits light emitted from a light source ([0112] which discloses protective sleeve is formed of a transparent material). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irisawa, as currently modified, to include a protective member as . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, Kobayashi, and Ogawa as applied to claim 3 above and further in view of Ogawa et al. (US 20070147033), hereinafter Ogawa (2007).
Regarding claim 7,
Irisawa, as modified, teaches the elements of claim 3 as previously stated. One would recognize disconnecting the insert (i.e. ending the failure detection mode) from the apparatus of Ogawa after a predetermined period of time in which no failure is detected.
Nonetheless, Ogawa (2007), in a similar field of endeavor involving light irradiation through medical inserts, teaches wherein a failure detection mode ends in a case in which no failure is detected in the failure detection mode for a predetermined period of time ([0038]-[0039] which discloses an output of a detection unit is awaited for a predetermined time (e.g. 10 msec) and in a case in which the output is confirmed to be within a threshold value (i.e. no failure) light emission is continued (i.e. failure detection mode ends). [0036] discloses when the detection output is outside of this threshold, the apparatus is not capable or suitable for observation, thus a failure has occurred)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ogawa to include waiting a predetermined period of time as taught by Ogawa (2007) in order to allow time for light to travel from the source to the leading end of the insert. 

Claims 8, 10-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, Kobayashi, and Ogawa as applied to claims 9 and 15 above and further in view of Ota (US 20040210112 A1).
Regarding claim 8,
Irisawa, as modified, teaches the elements of claim 1 as previously stated. Irisawa, as modified, fails to explicitly teach further comprising a main light source driving notification unit that indicates that the main light source is driven.
Ota, in a in a similar field of endeavor involving light irradiation through medical inserts, teaches a main light source driving notification unit (at least fig. 8 (37) and corresponding disclosure) that indicates that a main light source (at least fig. 8 (32) and corresponding disclosure) is driven ([0033] which discloses the main light source driving notification unit (37) is provided to indicate that the main light source (32) is turned on (i.e. is driven)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irisawa to include a main light source driving notification in order to notify a user that the main light source is driven accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 10,
Irisawa, as modified, teaches the elements of claim 9 as previously stated. Irisawa, as modified, fails to explicitly teach a main light source connection detection unit that detects a connection between the light guide member and the optical coupling unit for a main light source. 
Ota, in a similar field of endeavor involving light irradiation through medical inserts, teaches a main light source connection detection unit (at least fig. 8 (41) and corresponding disclosure) that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irisawa, as currently modified, to include a light source connection detection unit as taught by Ota in order to ensure the connection of the light source to the light guide member accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious.

Regarding claim 11,
Irisawa, as modified, teaches the elements of claim 10 as previously stated. Ota further teaches wherein a main light source (at least fig. 8 (32) and corresponding disclosure) is capable of being driven only in a case in which the main light source connection detection unit (41) detects the connection ([0053] which discloses when not light guide is mounted (i.e. the light guide is not connected) no  emission of light by the main light source 32 is permitted). 

	Regarding claim 12,
	Irisawa, as modified, teaches the elements of claim 10 as previously stated. Ota further teaches a connection notification unit (at least fig. 8 (37)) that, in a case in which the main light source connection unit (41) detects the connection, notifies an external apparatus of the connection (Examiner notes the connection notification unit 37 indicates when the main light source (32) is turned on and thus would notify an external apparatus, in a case where the main light source connection unit detects a connection of the main light source).

	Regarding claim 13,
Irisawa, as modified, teaches the elements of claim 9 as previously stated. Irisawa, as modified, fails to explicitly teach a sub-light source connection detection unit that detects a connection between the light guide member and the optical coupling unit for a sub-light source. 
Ota, in a similar field of endeavor involving light irradiation through medical inserts, teaches a sub-light source connection detection unit (at least fig. 8 (41) and corresponding disclosure) that detects a connection between a light guide member (at least fig. 8 (15) and corresponding disclosure) and an optical coupling unit (at least fig. 8 (21a) and corresponding disclosure) ([0052] which discloses the light source connection detection unit (41) detects whether or not the light guide. Examiner notes when the light guide is mounted it is necessarily connected to the optical coupling unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irisawa, as currently modified, to include a light source connection detection unit as taught by Ota in order to ensure the connection of the light source to the light guide member accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious.
	
	Regarding claim 14,
Irisawa, as modified, teaches the elements of claim 13 as previously stated. Ota further teaches wherein a sub-light source (at least fig. 8 (32) and corresponding disclosure) is capable of being driven only in a case in which the sub-light source connection detection unit (41) detects the connection ([0053] which discloses when not light guide is mounted (i.e. the light guide is not connected) no  emission of light by the sub-light source is permitted). 

Regarding claim 16,
Irisawa, as modified, teaches the elements of claim 15 as previously stated. Irisawa fails to explicitly teach a connection detection unit that detects a connection between the light guide member and the optical coupling unit. 
Ota, in a similar field of endeavor involving light irradiation through medical inserts, teaches a connection detection unit (at least fig. 8 (41) and corresponding disclosure) that detects a connection between a light guide member (at least fig. 8 (15) and corresponding disclosure) and an optical coupling unit (at least fig. 8 (21a) and corresponding disclosure) ([0052] which discloses the light source connection detection unit (41) detects whether or not the light guide. Examiner notes when the light guide is mounted it is necessarily connected to the optical coupling unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irisawa, as currently modified, to include a light source connection detection unit as taught by Ota in order to ensure the connection of the light source to the light guide member accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious

Regarding claim 17,
Irisawa, as modified, teaches the elements of claim 16 as previously stated. Ota further teaches wherein a main light source (at least fig. 8 (32) and corresponding disclosure) or a sub-light source (at least fig. 8 (27)) is capable of being driven only in a case in which the connection detection unit detects the connection ([0053] which discloses when not light guide is mounted (i.e. the light guide is not connected) no  emission of light by the main light source 32 or sub-light source 27 is permitted). 

Regarding claim 19,


Regarding claim 20,
Irisawa, as modified, teaches the elements of claim 16 as previously stated. Irisawa, as modified, further teaches wherein the failure detection mode starts (examiner notes the failure detection mode would start when connected to the apparatus of Ogawa), using the detection of the connection between the light guide member and the optical coupling unit by the connection detection unit as a mode switch (Examiner notes that in the modified system, when the insert of Irisawa is connected to the light source of Ogawa, the detection of the connection from the connection detection unit would necessarily start the failure detection mode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                      

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793